IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40234
                        Conference Calendar



VICTOR RENARD JORDAN,

                                         Plaintiff-Appellant,

versus

ROY A. GARCIA, Senior Warden II; GEORGE W. MCLARIN;
BARBARA A. TREVINO; LARAYNE SENGBUSCH,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-98-CV-484
                       --------------------

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Victor Renard Jordan, Texas inmate #816506, appeals the

dismissal for frivolousness of his civil rights complaint.   IT IS

ORDERED that Jordan’s motion for the appointment of counsel is

DENIED.   See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir.

1982).

     He argues that the TDCJ Garza West Unit operated in

violation of TDCJ housing regulations; he urges the viability of

his failure-to-protect claim; and he contends that he brought a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40234
                                -2-

proper civil rights suit against Warden Roy Garcia.     A violation

of a prison regulation by prison officials does not give rise, by

itself, to a constitutional violation.     Hernandez v. Estelle, 788

F.2d 1154, 1158 (5th Cir. 1986).   Jordan’s allegations concerning

his failure-to-protect claim failed to demonstrate deliberate

indifference toward Jordan by the defendants.     See Neals v.

Norwood, 59 F.3d 530, 533 (5th Cir. 1995).     Jordan failed to

allege Garcia’s personal involvement, and there is no respondeat

superior under 42 U.S.C. § 1983.   See Eason v. Thaler, 73 F.3d

1322, 1327 (5th Cir. 1996).

     Jordan argues the inadequacy of the medical treatment he

received after tear gas was used to quell the alleged riots.

Jordan asserted his allegations concerning medical care in a

postjudgment motion, and he failed to amend his notice of appeal

to include the denial of that motion.     Consequently, we lack

jurisdiction to consider this argument.     See Fed. R. App. P.

4(a); Reeves v. Collins, 27 F.3d 174, 177 (5th Cir. 1994).

     We conclude that no abuse of discretion ensued from the

dismissal as frivolous of Jordan’s complaint.     See McCormick v.

Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997).

     AFFIRMED.   MOTION DENIED.